                                  Case 2:21-cv-05893-AB-RAO Document 5 Filed 07/21/21 Page 1 of 2 Page ID #:39




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9                                          San Francisco Division

                                  10     GABINO ANDRES ROMERO,                               Case No. 21-cv-05559-LB
                                  11                    Petitioner,
                                                                                             ORDER OF TRANSFER
                                  12              v.
Northern District of California




                                                                                             Re: ECF No. 2
 United States District Court




                                  13     C. KOENIG,
                                  14                    Respondent.

                                  15

                                  16      Petitioner has filed a petition for writ of habeas corpus to challenge the sentence imposed on

                                  17   him following his conviction in the Santa Barbara County Superior Court. Santa Barbara County

                                  18   lies within the venue of the Central District of California. Petitioner is confined at the Correctional

                                  19   Training Facility in Soledad. That facility is in Monterey County, within the venue of the Northern

                                  20   District of California. Venue is proper in a habeas action in either the district of confinement or the

                                  21   district of conviction, 28 U.S.C. § 2241(d), although a petition challenging a conviction or the

                                  22   sentence imposed is preferably heard in the district of conviction. See N. D. Cal. Habeas L.R.

                                  23   2254-3(b). The preferred venue for this action is the Central District of California because

                                  24   Petitioner was convicted and the sentence was imposed in that district. Pursuant to 28 U.S.C. §

                                  25   1404(a) and Habeas L.R. 2254-3(b), and in the interests of justice, this action is TRANSFERRED

                                  26   to the United States District Court for the Central District of California. The clerk shall transfer

                                  27   this matter forthwith and DISMISS all pending motions.

                                  28

                                       ORDER – No. 21-cv-05559-LB
                                  Case 2:21-cv-05893-AB-RAO Document 5 Filed 07/21/21 Page 2 of 2 Page ID #:40




                                   1      IT IS SO ORDERED.

                                   2      Dated: July 21, 2021

                                   3                                       ______________________________________
                                                                           LAUREL BEELER
                                   4                                       United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 21-cv-05559-LB           2
